 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   SULEIMAN QAZZA,               ) NO. CV 18-5747-DSF(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )         JUDGMENT
                                   )
14   AGENT ICE ARTURO TREVINO,     )
                                   )
15                                 )
                    Defendant.     )
16   ______________________________)

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.

19

20

21             DATED: May 6, 2019.

22

23
                                        _______________________________
24                                              DALE S. FISCHER
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
